DETAILED ACTION
This is a Final Action on the merits in response to the communication filed on 11/16/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 2, 7, 10 & 16 are cancelled.  Claims 1, 9, 17 and 21 are amended herein.  Claims 1, 3-6, 8, 9, 11-15, and 17-23 are pending and are considered in this Office Action.

Response to Arguments/Comments
103 Rejections
The argument is moot in light of a new art and new grounds of rejection due to amended claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 6, 8, 9, 11, 12, 14, 15 & 19-20 are rejected under 35 U.S.C 103 as being obvious over Harrell (US20170278174A1; hereinafter, “Harrell”) in view of Bondesen et al. (US20150254698A1; hereinafter, “Bondesen”) in view of Dhar et al. (US20140143151A1; hereinafter: “Dhar”).
With respect to claim 1 & 17
Harrell teaches the limitations of:
Downloading and installing a plugin of a digital wallet within a web browser of a user device (see at least [0030]);
detecting that the web browser is accessing a merchant checkout page (see at least [0030]);
Wherein, in response to activating the plugin, the method further comprises:
Performing a payment with the digital wallet via a merchant checkout page that does not accept the digital wallet ([0032], In the embodiment shown in FIG. 2, the interactive component 210 includes a plugin that allows the user to use services offered by the third party payment provider on other web sites, even if the web sites do not natively support the services of the third party payment provider. The web page 200 may display an example message 220 that explains the functionality of the plugin 210. The message 220 states, “The PayPal plugin allows you to pay with your PayPal account on any online merchant site, even if the merchant site does not natively support PayPal.” )

retrieving, from a digital wallet host via the plugin, tokenized payment information stored in the digital wallet  (It is implied that if the subsequent step of ”automatically populating, via the plugin, a non-tokenized payment account number field of the merchant checkout page ………..” happens, then it must 

automatically populating, via the plugin, a non-tokenized payment account number field of the merchant checkout page with the tokenized account number comprising the valid payment account format ([0005], FIG. 9 is a flowchart illustrating a method of automatically populating fields on a page via a plugin component according to an embodiment of the present disclosure; [0053], The method 600 includes a step 670 automatically populating at least one of the fields of the online merchant checkout page with the tokenized portion of the user account information. In some embodiments, the automatically populating comprises automatically populating the payment information field (in the online merchant checkout page) with the one-time electronic payment token; see [0034-0035], which describe the non-tokenized payment account number field); and
passing the tokenized account number and additional tokenized credential to a merchant server via automatically populated non-tokenized payment account number field of the merchant checkout page (see at least [0021], Merchant server 140 also may include a checkout application 155 which may be configured to facilitate the purchase by user 105 of goods or services online or at a physical POS or store front. Checkout application 155 may be configured to accept payment information from or on behalf of user 105 through payment provider server 170 over network 160. For example, checkout application 155 may receive and process a payment confirmation from payment provider server 170, as well as transmit transaction information to the payment provider and receive information from the payment provider (e.g., a transaction ID).).

Harrell does not explicitly disclose, but Bondesen teaches:
……comprising a tokenized credentials corresponding to the payment credential fields queried from the server, the tokenized payment information comprising a tokenized account number comprising a valid payment account format and representing an account number of the payment account format that is recognizable to a merchant that does not accept tokenized payment account information ([0036], Aspects of the present invention relate to tokenization, which is generally described in the area of financial transactions as utilizing a “token” (e.g., an alias, substitute, surrogate, or other like identifier) as a replacement for sensitive account information, and in particular account numbers. As such, tokens or portions of tokens may be used as a stand in for a user account number, user name, pin number, routing information related to the financial institution associated with the account, security code, or other like information relating to the user account. The one or more tokens may then be utilized as a payment instrument to complete a transaction….; see also [0038], In some embodiments, the tokens may have to be 16-characters or less in order to be compatible with the standard processing systems between merchants, acquiring financial institutions (e.g., merchant financial institution), card association networks (e.g., card processing companies), issuing financial institutions (e.g., user financial institution), or the like, which are used to request authorization, and approve or deny transactions entered into between a merchant (e.g., a specific business or individual user) and a user.)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Harrell with the teaching of Bondesen as they relate to a system/method of processing payment transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Harrell offers the embodiment of automatically populating transaction data on the checkout page of a merchant site.  One of ordinary skill in the art at the time the invention was made would have recognized the populating of transaction data on a merchant site as disclosed by 

Harrell in view of Bondesen do not explicitly disclose, but Dhar teaches
In response to detecting the access of the merchant checkout page, querying a server for payment credential fields used by the merchant checkout page for processing a payment ([0021], The checkout application 112 may facilitate a purchase by the user of goods or services identified by the marketplace application 110. The checkout application 112 may be configured to accept account or payment information from or on behalf of the user through the payment provider system 108 over the network 104. For example, the checkout application 112 may transmit transaction information to the payment provider system 108 (e.g., purchase request, user identifier), receive information from the payment provider system 108 (e.g., a transaction identifier, stored user account information such as billing or shipping address), see also [0027])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Harrell/Bondesen with the teaching of Dhar as they relate to a system/method of processing payment transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Harrell offers the embodiment of automatically populating transaction data on the checkout page of a merchant site.  One of ordinary skill in the art at the time the invention was made would have recognized the populating of transaction data on a merchant site as disclosed by Harrell to the method of querying a server for payment credential fields as taught by Dhar for the predicated result of improved systems and methods of protecting sensitive tokenized information.


With respect to claim 3
The combination of Harrell, Bondesen and Dhar teaches the limitations of claim 1.  Bondesen further teaches: the tokenized credential comprises at least two tokenized credentials, and the at least two additional credentials that include tokens having formats of at least two valid credentials, respectively ([0059], using one or more tokens as a substitute for user account numbers or other user account information; [0036], utilizing a “token” (e.g., an alias, substitute, surrogate, or other like identifier) as a replacement for sensitive account information, and in particular account numbers. As such, tokens or portions of tokens may be used as a stand in for a user account number, user name, pin number, routing information related to the financial institution associated with the account, security code, or other like information relating to the user account.)

With respect to claim 5 & 19
The combination of Harrell, Bondesen and Dhar teaches the limitations of claim 1 & 17 respectively.  Bondesen further teaches: the tokenized credential comprises a tokenized card security code, and the tokenized card security code has a format of a valid card security code ([0015], one or more additional payment account credentials such as an expiration date, a card security code, and the like, may be tokenized; [0036], tokens or portions of tokens may be used as a stand in for a user account number, user name, pin number, routing information related to the financial institution associated with the account, security code, or other like information relating to the user account.)

With respect to claim 6 & 20
The combination of Harrell, Bondesen and Dhar teaches the limitations of claim 1 & 17 respectively.  Bondesen further teaches: the tokenized credential comprises a token having a format that is recognizable to the merchant as a valid credential even though the merchant is not enrolled in a service of the wallet service provider ([0040], When the device digital wallet is used in a transaction the token stored on the device is used to enter into the transaction with the merchant; [0059], process transactions between a user 2 and merchant 10 using one or more tokens as a substitute for user account numbers or other user account information, such that the merchant 10, or other institutions in the payment processing system do not have access to the actual user accounts or account information; [0046], the merchant 10 may or may not know that the token being presented for the transaction is a substitute for a user account number or other user account information). 

With respect to claim 8
The combination of Harrell, Bondesen and Dhar teaches the limitations of claim 1.  Bondesen further teaches: the transmitting comprises passing the tokenized payment information to the merchant server using payment account entry fields of the web page ([0151], the payment credential is authorized for use with a plurality of third party merchant websites. For example, the user may log into a platform associated with the entity responsible for maintaining the payment credential and follow through a button enrollment process where the user may specify that they want the system to push their payment credentials to a plurality of wallets, third party websites, and/or make them available for bill pay such that the process is embodied by a self-guided one click process where the entity may make recommendations to the user about which companies they should enroll with).

With respect to claim 9
Harrell teaches the limitation of:
Receiving, via a token providing service of a digital wallet, a request for payment information from a plugin installed within a web browser of a user device (see at least [0013]);
The request comprising an identification of payment fields included in a merchant checkout page that does not accept the digital wallet  ([0032], In the embodiment shown in FIG. 2, the interactive component 210 includes a plugin that allows the user to use services offered by the third party payment provider on other web sites, even if the web sites do not natively support the services of the third party payment provider. The web page 200 may display an example message 220 that explains the functionality of the plugin 210. The message 220 states, “The PayPal plugin allows you to pay with your PayPal account on any online merchant site, even if the merchant site does not natively support PayPal.” )

generating tokenized payment information based on a payment account of the user stored in the digital wallet ([0025], payment provider server 170 may include a token vault storing various information on token formats, conventions, data, and the like. For example, a token may be generated for a user's payment account to allow payment transactions using the token. A user's identity information, preferences, or other information may be stored and associated with the user's account and mapped to tokens.); 
transmitting the tokenized payment information to the plugin installed within the web browser of the user computing device ([0005], FIG. 9 is a flowchart illustrating a method of automatically populating fields on a page via a plugin component according to an embodiment of the present disclosure; [0053], The method 600 includes a step 670 automatically populating at least one of the fields of the online merchant checkout page with the tokenized portion of the user account information. In some embodiments, the automatically populating comprises automatically populating the payment information field (in the online merchant checkout page) with the one-time electronic payment token.)

Harrell does not explicitly disclose, but Bondesen teaches: 
the tokenized payment information comprising a tokenized account number comprising a valid payment account format that is recognizable to a merchant that does not accept tokenized payment account information ([0036], Aspects of the present invention relate to tokenization, which is generally described in the area of financial transactions as utilizing a “token” (e.g., an alias, substitute, surrogate, or other like identifier) as a replacement for sensitive account information, and in particular account numbers. As such, tokens or portions of tokens may be used as a stand in for a user account number, user name, pin number, routing information related to the financial institution associated with the account, security code, or other like information relating to the user account. The one or more tokens may then be utilized as a payment instrument to complete a transaction…..; see also [0038], In some embodiments, the tokens may have to be 16-characters or less in order to be compatible with the standard processing systems between merchants, acquiring financial institutions (e.g., merchant financial institution), card association networks (e.g., card processing companies), issuing financial institutions (e.g., user financial institution), or the like, which are used to request authorization, and approve or deny transactions entered into between a merchant (e.g., a specific business or individual user) and a user.)
and a tokenized credential representing an additional credential of the payment account ([0138], The supplemental information may comprise various account parameters related to the payment credentials and/or the account associated with the payment credential. In some embodiments, the supplemental information comprises comprehensive transaction details for a predetermined number of transactions previously processed using the payment credential. For example, the payment credential may be a token issued for use with a specific merchant, and the supplemental information may comprise transaction details of the last five (5) purchases the user made with the merchant using the token.) 

receiving tokenized payment information (data) from a merchant server ([0049], the acquiring financial institution 20 requests the token from the tokenization service 50, in some embodiments the tokenization service 50 may receive the transaction request and transaction information from the merchant 10….);
detokenizing the received tokenized payment information based on previously stored mapping information of the tokenized payment information transmitted to the plugin installed within the web browser, and verifying whether the detokenized payment information corresponds to a payment account of the user ([0052], In situations where the token does not have associated routing information, the acquiring financial institution 20 may utilize a tokenization routing database 32 that stores tokens or groups of tokens and indicates to which issuing financial institutions 40 the tokens should be routed. One or more of the acquiring financial institutions 20, the card association networks 30, and/or the issuing financial institutions 40 may control the tokenization routing database in order to assign and manage routing instructions for tokenization across the payment processing industry. The tokenization routing database 32 may be populated with the tokens and the corresponding issuing financial institutions 40 to which transactions associated with the tokens should be routed. However, in some embodiments no customer account information would be stored in this tokenization routing database 32, only the instructions for routing particular tokens may be stored. [0032], a digital wallet that is associated with the user's accounts via a payment credential linked to the account and stored in the digital wallet and/or associated with the digital wallet); and
transmitting a payment authorization response to the merchant server in response to a successful verification ([0124], in response to authenticating the user's identity 520, providing access to an application programming interface configured to push supplemental account information to digital wallets associated with the payment credential).
……..via a plugin installed within a web browser…..([0069], Yet another advantage is that the online merchant checkout is simplified by the automatic population of the fields at the checkout page. Rather 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Harrell with the teaching of Bondesen as they relate to a system/method of processing payment transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Harrell offers the embodiment of automatically populating transaction data on the checkout page of a merchant site.  One of ordinary skill in the art at the time the invention was made would have recognized the populating of transaction data on a merchant site as disclosed by Harrell to the method of tokenizing payment information stored on a digital wallet as taught by Bondesen for the predicated result of improved systems and methods of protecting sensitive tokenized information.

Harrell in view of Bondesen do not explicitly disclose, but Dhar teaches
In response to detecting the access of the merchant checkout page, querying,([0021], The checkout application 112 may facilitate a purchase by the user of goods or services identified by the marketplace application 110. The checkout application 112 may be configured to accept account or payment information from or on behalf of the user through the payment provider system 108 over the network 104. For example, the checkout application 112 may transmit transaction information to the payment provider system 108 (e.g., purchase request, user identifier), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Harrell/Bondesen with the teaching of Dhar as they relate to a system/method of processing payment transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Harrell offers the embodiment of automatically populating transaction data, via a plugin, on the checkout page of a merchant site.  One of ordinary skill in the art at the time the invention was made would have recognized the populating of transaction data, via a plugin, on a merchant site as disclosed by Harrell to the method of querying a server for payment credential fields as taught by Dhar for the predicated result of improved systems and methods of protecting sensitive tokenized information.

With respect to claim 11
The combination of Harrell, Bondesen and Dhar teaches the limitations of claim 9.  Bondesen further teaches: the tokenized credential comprises a token having a format of a valid credential  ([0036], utilizing a “token” (e.g., an alias, substitute, surrogate, or other like identifier) as a replacement for sensitive account information, and in particular account numbers. As such, tokens or portions of tokens may be used as a stand in for a user account number, user name, pin number, routing information related to the financial institution associated with the account, security code, or other like information relating to the user account).

With respect to claim 12
the tokenized credential comprises at least two additional tokenized credentials that include tokens having formats of at least two valid credentials, respectively ([0059], using one or more tokens as a substitute for user account numbers or other user account information; [0036], utilizing a “token” (e.g., an alias, substitute, surrogate, or other like identifier) as a replacement for sensitive account information, and in particular account numbers. As such, tokens or portions of tokens may be used as a stand in for a user account number, user name, pin number, routing information related to the financial institution associated with the account, security code, or other like information relating to the user account).

With respect to claim 14
The combination of Harrell, Bondesen and Dhar teaches the limitations of claim 9.  Bondesen further teaches: the tokenized credential comprises a tokenized card security code, and the tokenized card security code has a format of a valid card security code ([0015], one or more additional payment account credentials such as an expiration date, a card security code, and the like, may be tokenized; [0036], tokens or portions of tokens may be used as a stand in for a user account number, user name, pin number, routing information related to the financial institution associated with the account, security code, or other like information relating to the user account.)

With respect to claim 15
The combination of Harrell, Bondesen and Dhar teaches the limitations of claim 9.  Bondesen further teaches: the tokenized credential comprises a token having a format that is recognizable to the merchant as a valid credential even though the merchant is not enrolled in a service of the wallet service provider ([0040], When the device digital wallet is used in a transaction the token stored on the device is 

Claim 21 is rejected under 35 U.S.C 103 as being obvious over Harrell (US20170278174A1; hereinafter, “Harrell”) in view of Bondesen et al. (US20150254698A1; hereinafter, “Bondesen”) in view of Dhar et al. (US20140143151A1; hereinafter: “Dhar”) in view of Patterson (US20160232527A1), and further in view of Malik et al. (US20170357976A1; hereinafter “Malik”).
With respect to claim 21
The combination of Harrell, Bondesen and Dhar teaches the limitations of claim 1.  The combination does not explicitly disclose, but Malik teaches: the merchant checkout page is not registered to receive payment from the digital wallet ([0031], System 100 includes a communication device 110, a merchant device 120, and a service provider server 130, in communication over a network 150. A user (not shown) may utilize communication device 110 to engage in a transaction with a merchant (not shown) through merchant device 120. The user may select items for purchase and enter a checkout process with the merchant. The checkout process may allow for transaction processing using service provider server 130, including transaction processing as a guest user not registered with service provider server 130…… Service provider server 130 may also provide a digital wallet to the user, where the user may utilize the digital wallet during payment processing.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Harrell/Bondesen/Dhar with the teaching of Malik as they 


Claims 4, 9, 13 & 18 are rejected under 35 U.S.C 103 as being obvious over Harrell (US20170278174A1; hereinafter, “Harrell”) in view of Bondesen et al. (US20150254698A1; hereinafter, “Bondesen”) in view of Dhar et al. (US20140143151A1; hereinafter: “Dhar”), and further in view of Patterson (US20160232527A1; hereinafter: “Patterson”).
With respect to claim 4, 13 & 18
The combination of Harrell, Bondesen and Dhar teaches the limitations of claim 1 & 17 respectively.  The combination does not explicitly disclose, but Patterson teaches: the tokenized credential comprises a tokenized expiration date comprises a token having a date value that is later in time than a current date at which a transaction is taking place ([0024], A “token expiry date” may refer to the expiration date/time of the token. The token expiry date may be passed among the entities of the tokenization ecosystem during transaction processing to ensure interoperability. The token expiration date may be a numeric value (e.g. a 4-digit numeric value). In some embodiments, the token expiry date can be expressed as an time duration as measured from the time of issuance; It is implicitly taught that by using the time duration 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Patterson with the teaching of Bondesen/Harrell/Dhar as they relate to a system of processing payment credentials through use of a tokenization system.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to further define the proper format of a token.


With respect to claim 13
The combination of Harrell, Bondesen and Dhar teaches the limitations of claim 9.  The combination does not explicitly disclose, but Patterson teaches: the tokenized credential comprises a tokenized expiration date comprises a token having a data value that is later in time than a current date at which a transaction is taking place  ([0024], A “token expiry date” may refer to the expiration date/time of the token. The token expiry date may be passed among the entities of the tokenization ecosystem during transaction processing to ensure interoperability. The token expiration date may be a numeric value (e.g. a 4-digit numeric value). In some embodiments, the token expiry date can be expressed as an time duration as measured from the time of issuance; It is implicitly taught that by using the time duration as a measure from the time of issuance, then the token can have a data value that is later in time than a current date at which a transaction is taking place.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Patterson with the teaching of Bondesen/Harrel/Dharl as 

Claim 22 is rejected under 35 U.S.C 103 as being obvious over Harrell (US20170278174A1; hereinafter, “Harrell”) in view of Bondesen et al. (US20150254698A1; hereinafter, “Bondesen”) in view of Dhar et al. (US20140143151A1; hereinafter: “Dhar”), and further in view of Donga (US20170323291A1; hereinafter, “Donga”).
With respect to claim 22
The combination of Harrell, Bondesen and Dhar teaches the limitations of claim 1.  The combination does not explicitly disclose, but Donga teaches: in response to detecting the web browser accessing the merchant checkout page, the plugin automatically initiates the query to the merchant server ([0038], the extension, plug-in, and/or add-on may automatically determine the identity of the merchant, the transaction amount, the transaction terms (e.g., the amount of transactions and/or the payment period), the user, the user payment account, and other such information from, for example, the webpage displayed when the interface button 502 is clicked (e.g., through text recognition, through data or metadata embedded within the website, through underlying code, or through other such methods). As such, the information may be automatically determined and included with the request for the on-demand payment application in such embodiments. In other embodiments, such information may be entered by the user or may be communicated from another party such as the merchant or a party associated with the merchant.)


Claim 23 is rejected under 35 U.S.C 103 as being obvious over Harrell (US20170278174A1; hereinafter, “Harrell”) in view of Bondesen et al. (US20150254698A1; hereinafter, “Bondesen”) in view of Dhar et al. (US20140143151A1; hereinafter: “Dhar”), further in view of Weber (US20130332344A1; hereinafter, “Weber”).
With respect to claim 23
The combination of Harrell, Bondesen and Dhar teaches the limitations of claim 1.  The combination does not explicitly disclose, but Weber teaches: the automatically populating, via the plugin, comprises automatically populating a payment account input field having a format of non-tokenized payment account information with the tokenized account number comprising the valid payment account format ([0002], The transaction data received through these different payment processes can be different. For example, the merchant may receive tokenized transaction data in an Internet transaction while the same merchant may receive non-tokenized transaction data when a transaction is conducted at the merchant's store.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Harrell/ Bondesen/Dhar with the teaching of Weber as they relate to a system of processing payment credentials through use of a tokenization system.  The claimed 


Conclusion
THIS ACTION IS MADE FINAL, necessitated by amendment.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN Y CHOI/           Examiner, Art Unit 3685                                                                                                                                                                                        	1/17/2021

/JAMES D NIGH/               Senior Examiner, Art Unit 3685